Case 19-10976      Doc 4     Filed 11/20/19 Entered 11/20/19 15:14:51           Main Document
                                          Pg 1 of 7

                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

In re:                                        )
                                              )             Case No. 19-10976
Ben Moyers,                                   )             Chapter 13
SSN: XXX-XX-7344                              )             Hearing Date:
                                              )             Hearing Time: 1:30pm
Debtor(s)                                     )             Hearing Loc: Cape Girardeau
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                   _X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

   (A) $1,100.00 per month for 60 months.

   (B) $____________ per month for _______ months, then $__________ per month for
       _______ months, then $__________ per month for ________ months.
Case 19-10976        Doc 4    Filed 11/20/19 Entered 11/20/19 15:14:51         Main Document
                                           Pg 2 of 7

  (C) A total of ________ through _________, then $___________ per month for _____
  months beginning with the payment due in ________________.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.

Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

 CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
                                                            6 months

3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT

 (B) Post-petition personal property lease payments. Debtor assumes executory contract for
 personal property with the following creditor(s) and proposes to maintain payments (which
 the Trustee shall pay) in accordance with terms of the original contract as follows:
CREDITOR NAME               MONTHLY PAYMENT                  EST MONTHS REMAINING




                                                2
Case 19-10976       Doc 4    Filed 11/20/19 Entered 11/20/19 15:14:51             Main Document
                                          Pg 3 of 7

 (C) Continuing Debt Payments (including post-petition mortgage payments on real
 estate, other than Debtor's residence.) Maintain payments of the following continuing
 debt(s) in accordance with terms of the original contract with any arrearages owed at the time
 of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
 below or as adjusted by the creditor under terms of the loan agreement.

 CREDITOR NAME                 MONTHLY PAYMENT

 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                   MONTHLY PAYMENT                 BY DEBTOR/TRUSTEE
PennyMac                            $852.00                         Debtor

 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
 the plan, estimated as:

 CREDITOR NAME                 TOTAL AMOUNT DUE                       INTEREST RATE
                                                                      0.00

3.4     Attorney Fees. Pay Debtor's attorney $__________ in equal monthly payments over
 _________ months (no less than 18 months). Any additional fees allowed by the Court shall be
 paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows:

 CREDITOR NAME                TOTAL AMOUNT DUE              CURE PERIOD         INTEREST RATE
 PennyMac                          $1,952.07                 48 months             0.00

 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 7.0% interest:

 CREDITOR               EST BALANCE DUE              REPAY PERIOD         TOTAL w/ INTEREST
 Scott Credit Union          $24,733.64                58 months            $29,224.46
 UBC Credit Union            $20,179.04                58 months            $23,843.22

(C) Secured claims subject to modification. Pay all other secured claims the fair market value
of the collateral, as of the date the petition was filed, in equal monthly payments over the period
set forth below with 7.0% interest and with any balance of the debt to be paid as non-priority
unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth
below for a claim to be paid under this paragraph, the claim will be paid over the plan length.


                                                 3
Case 19-10976     Doc 4     Filed 11/20/19 Entered 11/20/19 15:14:51           Main Document
                                         Pg 4 of 7

CREDITOR            BALANCE DUE           FMV      REPAY PERIOD        TOTAL w/ INTEREST
                                                    58 months

 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
 shall be paid in equal monthly installments over the period and with interest as identified
 below:

 CREDITOR        EST BALANCE TRUSTEE/CO-DEBTOR PERIOD INTEREST RATE
                                   Co-Debtor  Per Contract Per Contract

 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.

3.6     Additional Attorney Fees. Pay $4,800.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7    Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME            EST TOTAL DUE        TRUSTEE/CO-DEBTOR INTEREST RATE
                                                  Co-Debtor      Per Contract

 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR             TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE

3.8     Priority Claims. Pay priority claims allowed under § 507 that are not addressed
elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                       TOTAL AMOUNT DUE
 Missouri Department of Revenue           $1,953.00

 3.9   Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $52,610.70. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
 to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
 guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority

                                               4
Case 19-10976        Doc 4    Filed 11/20/19 Entered 11/20/19 15:14:51             Main Document
                                           Pg 5 of 7

 unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s). (Choose one).
     x□ Any deficiency shall be paid as non-priority unsecured debt.
     □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
     files an amended claim showing the secured and unsecured deficiency (if any) still owed
     after sale of the surrendered collateral.

 CREDITOR                            COLLATERAL

 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
 debt:

 CREDITOR                            CONTRACT/LEASE

Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form

                                                 5
Case 19-10976         Doc 4     Filed 11/20/19 Entered 11/20/19 15:14:51                 Main Document
                                             Pg 6 of 7

or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 11/20/2019         DEBTOR: /s/ Benjamin Moyers


DATE: 11/20/2019         /s/LesleyM.Dormeyer
                         LESLEY M. DORMEYER, 59877MO
                         1416 North Kingshighway
                         Cape Girardeau, MO 63701
                         (573) 332-1001
                         (573) 332-1077 (fax)
                         lesleydormeyer@yahoo.com

                            SAMPLES - CERTIFICATION OF SERVICE

I.      I certify that a true and correct copy of the Chapter 13 Plan was filed electronically on November
20, 2019 with the United States Bankruptcy Court, and has been served on the parties in interest via e-
mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List.


III.    I certify that a true and correct copy of the Chapter 13 Plan was filed electronically with the
United States Bankruptcy Court, and has been served on the following Insured Depository Institution
pursuant to Fed. R. Bankr. P. 7004(h), or on the United States, or any of its officers or agencies pursuant
to Fed. R. Bank. P. 7004(b)(4) or (5), on November 20, 2019 by first class mail addressed to the
following persons:

13/7 LLC                            PO Box 1931                          Burlingame, CA 94011-1931
                                                     6
Case 19-10976        Doc 4      Filed 11/20/19 Entered 11/20/19 15:14:51          Main Document
                                             Pg 7 of 7

                                   157 Wishbone Way
Art Van Furniture/Synchrony        Cape Girardeau, MO 63701        Reflex/Continental Finance Card
Bank                                                               PO Box 6812
PO Box 965030                      Martin Leigh PC                 Carol Stream, IL 60197
Orlando, FL 32896                  2405 Grand Blvd
                                   Ste 410                         Resurgent Capital Svcs
Atlas Acquisitions LLC             Kansas City, MO 64108-2519      PO Box 10587
294 Union St                                                       Greenville, SC 29603-0587
Hackensack, NJ 07601-4303          Midwest Recovery Systems
                                   2747 W Clay Street              Saint Francis Medical Center
Cape Radiology Group               Saint Charles, MO 63301         211 St. Francis Drive
P.O. Box 1330                                                      Cape Girardeau, MO 63703
Cape Girardeau, MO 63702-1330 Missouri Department of Revenue
                              Bankruptcy Unit                      Scott Credit Union
Credit One Bank               P.O. Box 475                         PO Box 485
P.O. Box 98873                Jefferson City, MO 65105-0475        Edwardsville, IL 62025
Las Vegas, NV 89193-8873
                              National Credit Adjusters            Security Finance
First Premier Bank            327 W 4th Avenue                     c/o SFC Central Bankruptcy
PO Box 5529                   PO Box 3023                          PO Box 1893
Sioux Falls, SD 57117-5529    Hutchinson, KS 67501                 Spartanburg, SC 29304-1893

Gerard Neiters                     One Main Financial              Snap Finance
19 Osperey Way                     PO Box 3251                     PO Box 26561
O Fallon, MO 63368                 Evansville, IN 47731-3251       Salt Lake City, UT 84126

Heavner Scott Beyers & Mihler      Paypal Credit                   Tower Loan
111 E Main St                      PO Box 105658                   DBA Tower Loan of Cape
Ste 200                            Atlanta, GA 30348-5658          Girardeau
Decatur, IL 62523-1204                                             PO Box 1306
                                   PennyMac Loan Services LLC      Cape Girardeau, MO 63702-1306
Heights Finance Corporation        PO BOx 2410
3441 William Street, Suite B       Moorpark, CA 93020-2410         UBC Credit Union
Cape Girardeau, MO 63701                                           1547 S Broadway Avenue
                                   Physicians Alliance Surgery     Saint Louis, MO 63104
Indigo Credit Card/Genesis FS      3241 Percy Drive
Card                               Cape Girardeau, MO 63701        Weinstein & Riley PS
PO Box 4477                                                        2001 Western Ave
Beaverton, OR 97076                Portfolio Recovery Associates   Ste 400
                                   PO Box 41067                    Seattle, WA 98121
Jack R Itzkowitz                   Norfolk, VA 23541-1067
9666 Olive Blvd                                                    World Finance
Ste 690                            Premier Bankcard LLC            c/o World Acceptance Corp
Saint Louis, MO 63132              c/o Jefferson Capital Systems   PO Box 6429
                                   PO Box 7999                     Greenville, SC 29606-6429
Jora Financial                     Saint Cloud, MN 56302-9617
PO BOX 8407
Philadelphia, PA 19101             Progressive Leasing             /s/Lesley M Dormeyer
                                   256 W. Data Dr.
Kelly L Moyers                     Draper, UT 84020




                                                   7
